Citation Nr: 1454463	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened a claim for service connection for ulcerative colitis and then denied the claim on its merits.  The Board reopened and remanded the claim for further development in February 2007.

In a February 2008 decision, the Board denied the claim for service connection for ulcerative colitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a November 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In April 2009 and December 2010, the Board remanded this matter for additional development.

In a June 2012 decision, the Board denied the Veteran's claim for service connection for ulcerative colitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  The Court issued a Memorandum Decision vacating the Board decision in July 2014.  The issue of entitlement to service connection for ulcerative colitis was remanded to the Board for readjudication.


REMAND

In the July 2014 Memorandum Decision, the Court set aside the Board's June 2012 decision and remanded the matter to the Board for further proceedings.  The Court found that the December 2010 and February 2012 opinion from the VA examiner did not comply with prior Boards remand orders.  Specifically, the Board directed the VA examiner to concede that the Veteran experienced a bowel condition in-service which was supported by his statements that he incurred rectal burning and bloody diarrhea in-service.  In a February 2012 addendum opinion, the VA examiner specifically relied upon the absence of in-service treatment records for ulcerative colitis, to conclude that it was less likely that the Veteran's ulcerative colitis was incurred in or related to active service.  Therefore, in accordance with the Court's Memorandum Decision, a new examination is required and the VA examiner must find that the Veteran did had some in-service bowel condition manifested by rectal bleeding and bloody diarrhea and may not rely upon an absence of reports or medical treatments within his service medical records in providing a medical opinion.

Additionally, the Court also found that VA's duty to assist was not satisfied.  Specifically, the Court noted that the VA did not make any effort to locate VA treatment records identified by the Veteran.  The Veteran reported that he was treated in 1969 at the "old" Jackson VA Medical Center for ulcerative colitis.  On Remand, documentation of VA's effort to procure those records is required and if those records are not available a formal finding of unavailability must be associated with the claims file.

The Board notes that the July 2014 Court Memorandum Decision also took issue with VA's failure to recognize a private attorney as the Veteran's proper authorized representative.  The Board concedes that during the prior history of this matter that the proper representation should have been recognized as that private attorney.  However, while this matter was before the Court, the Veteran submitted another VA Form 21-22a in March 2014, appointing as authorized representative Disabled American Veterans (DAV).  Therefore, the Board finds that the March 2014 VA Form 21-22a appointing DAV as the Veteran's representative revokes the earlier power of attorney in relation to the representation of the private attorney.  38 C.F.R. § 14.631(f)(1) (2014).  Because DAV received copies of the documents that the attorney representative was requesting, the Board finds that those documents need not be sent to that private attorney, who is no longer the authorized representative for this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center (VAMC) in Jackson, Mississippi, and request (a) VA medical records dated from March 1969 to December 1983 concerning the Veteran, and (b) VA medical records dated from March 1969 to December 1983 from any previous location of VAMC Jackson.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded and that it is reasonable certain they do not exist or further efforts to obtain them would be futile, (1) notify the Veteran and identify the specific records VA is unable to obtain; (2) briefly explain the efforts made to obtain those records; (3) describe any further action to be taken by VA with respect to the claim; and (4) inform the Veteran that he is ultimately responsible for providing this evidence.  Provide a response regarding whether a previous VAMC Jackson existed in 1969 and if treatment records from that VAMC have been requested and procured.  Then, give the Veteran an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination with a gastroenterologist to determine the etiology of currently diagnosed ulcerative colitis.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all opinions expressed, and reconcile it with all pertinent evidence of record.  The examiner must acknowledge that the Veteran had a bowel condition in-service manifested by rectal bleeding and bloody diarrhea even though there is no documentation of that condition noted in his service medical records.  The Board has found that the Veteran is competent to report that condition and therefore that issue is conceded.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed ulcerative colitis was incurred in or related to active service?

b)  Is it at least as likely as not (50 percent probability or greater) that the in-service bowel condition of bloody diarrhea and rectal bleeding is related to currently diagnosed ulcerative colitis?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



